Case: 14-10752      Document: 00513154691         Page: 1    Date Filed: 08/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10752
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 14, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

WILLIAM CLARK PERSCHMANN,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:13-CR-378-1


Before DAVIS, JONES and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent William Clark Perschmann has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Perschmann has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10752     Document: 00513154691     Page: 2   Date Filed: 08/14/2015


                                  No. 14-10752

appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
      We note, however, that there is a clerical error in the written judgment,
which reflects that Perschmann owes a total of $6591 in restitution and
specifies that Capital One Bank is owed sums of $1070 and $2851, while Green
Bank is owed $1590.       These amounts do not add up to $6591.           During
sentencing, the district court imposed the same total amount of restitution,
listed these three amounts, and also ordered Perschmann to pay restitution in
the amount of $1080 to Woodforest National Bank. The omission of the amount
owed to Woodforest National Bank from the written judgment is an apparent
clerical error. Accordingly, we REMAND for correction of the clerical error in
the written judgment in accordance with Federal Rule of Criminal Procedure
36. See United States v. Higgins, 739 F.3d 733, 739 n.16 (5th Cir.), cert. denied,
134 S. Ct. 2319 (2014); United States v. Rosales, 448 F. App’x 466, 466-67 (5th
Cir. 2011).




                                        2